Per Curiam.

Under section 31 of the Personal Property Law (Statute of Frauds), there may be more than one memorandum, only one of which is required to be signed. The unsigned memorandum may be connected with the signed memorandum by parol evidence. The writings in this case pose a triable issue as to compliance with the statute. Oral testimony may be elicited with a view toward establishing defendant’s guarantee by showing a connection between the documents and the defendant’s assent thereto (Crabtree v. Elizabeth Arden Sales Corp., 305 N. Y. 48).
The order granting summary judgment and the judgment entered thereon should be reversed, and the action remanded for a trial of the issues, with $10 costs to plaintiff-appellant.
Concur — Hecht, J. P., Hoestadter and Tilzer, JJ.
Order reversed, etc.